Dismiss and Opinion Filed July 3, 2014




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-14-00841-CV

                                             IN RE CHELSEA DAVIS, Relator

                          Original Proceeding from the 254th Judicial District Court
                                            Dallas County, Texas
                                     Trial Court Cause No. DF-13-19281

                                           MEMORANDUM OPINION
                                        Before Justices O'Neill, Lang, and Fillmore
                                               Opinion by Justice Fillmore
           Relator filed this petition for writ of mandamus challenging numerous orders1 of the

associate judge in this case.                     Relator prays that the Court “reverse all findings, rulings,

recommendations and orders signed by the associate judge and direct the court clerk to close the

case.” The facts and issues are well-known to the parties so we do not recount them here.

           The Court first considers its jurisdiction over this petition for writ of mandamus.

“Without jurisdiction the court cannot proceed at all in any cause.” Fin. Com'n of Texas v.

Norwood, 418 S.W.3d 566, 578 (Tex. 2013) (quoting Sinochem Int'l Co. v. Malaysia Int'l

Shipping Corp., 549 U.S. 422, 431 (2007) (internal quotation marks omitted)). The order of the
     1
       Relator has not included in her filing the complained–of orders, any document showing the matter complained of, or any other document
material to her claim for relief. See TEX. R. APP. P. 52.3(k); 52.7. Relator also has not properly certified her petition. TEX. R. APP. P. 52.3(j).
Thus, relator’s petition fails to comply with the Texas Rules of Appellate Procedure. See In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas
2008, orig. proceeding) (denying petition for writ of mandamus because petition and record not authenticated as required by the Texas Rules of
Appellate Procedure).
associate judge is not an order of the trial court. Associate judges do not have the power to

render final orders outside the context of certain limited exceptions listed in section

201.007(a)(14) of the family code. Graham v. Graham, 414 S.W.3d 800, 801 (Tex. App.—

Houston [1st Dist.] 2013, no pet.). This Court does not have jurisdiction to grant a writ of

mandamus compelling the associate judge to vacate his orders. TEX. GOV’T CODE ANN. § 22.221

(West 2010); Graham, 414 S.W.3d at 802 (courts of appeals do not have mandamus jurisdiction

over the actions of an associate judge); see also Welder v. Fritz, 750 S.W.2d 930, 932 (Tex.

App.—Corpus Christi 1988, no writ) (jurisdiction of courts of appeals to issue writs of

mandamus is limited to writs against judges of district and county courts within district and a

family law master is neither of these). This Court also does not have jurisdiction to issue a writ

of mandamus against the district clerk. TEX. GOV'T CODE ANN. § 22.221 (West 2010); In re

Phillips, No. 05-14-00683-CV, 2014 WL 2609217, at *1 (Tex. App.—Dallas June 10, 2014,

orig. proceeding) (mem. op.); In re Chumbley, No. 05–13–00881–CV, 2013 WL 3718070, at *1

(Tex. App.—Dallas July 12, 2013, orig. proceeding) (mem. op). Accordingly, we DISMISS the

petition for writ of mandamus for lack of jurisdiction.




140841F.P05
                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –2–